Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-15, the cited prior art of record does not teach or fairly suggest a system for managing hybrid local and non-local control of luminaires wherein, along with the other claimed features, the luminaire is further configured to: (i) receive, via the first link, a wireless signal carrying a protocol parameter from the preconfigured set of protocol parameters; (ii) analyze a value of the protocol parameter to identify a second command to control the light source of the luminaire, wherein the second command is generated by way of the supervisory controller implementing the second control scheme; and (iii) prioritize the second control scheme over the first control scheme by implementing the second command to control the light source, such that the light source is controlled in accordance with the second command regardless of whether a conflict exists between the second 
Regarding Claims 16-24, the cited prior art of record does not teach or fairly suggest a luminaire wherein, along with the other claimed features, a luminaire controller configured to: (i) implement a first control scheme to generate a first one or more commands to control the light source based on one or more of: (a) a schedule; (b) a first parameter representing a level of ambient light; and (c) a second parameter representing a level of detected motion; (ii) receive, via the communication interface, a wireless signal carrying a protocol parameter from the preconfigured set of protocol parameters; (iii) analyze a value of the protocol parameter to identify a second command to control the light source, wherein the second command is generated by way of the supervisory controller implementing the second control scheme; and (iii) prioritize the second control scheme over the first control scheme by implementing the second command to control the light source, such that the light source is controlled in accordance with the second command regardless of whether a conflict exists between the second command and the first one or more commands generated by way of the first control scheme, as recited in claim 16.
Regarding Claims 25-31, the cited prior art of record does not teach or fairly suggest a method wherein, along with the other claimed steps, prioritizing the second control scheme over the first control scheme by implementing the second command to control the light source, such that the light source is controlled in accordance with the second command regardless of whether a conflict exists between the second command and the first one or more commands generated by way of the luminaire implementing the first control scheme, as recited in claim 25.
Regarding Claims 32-37, the cited prior art of record does not teach or fairly suggest a method wherein, along with the other claimed steps, transmit the one or more protocol parameters to the corresponding device addresses so that the set of luminaires assigned the device addresses (a) receives 
	Prior art Swatsky et al. (Pub. No.: US 2014/0052783) discloses a lighting control system comprising a network further comprising a gateway and wherein a first and second protocol is used for communication between load devices.
Prior art Wild et al. (Pub. No.: US 2019/0347916) discloses a lighting control system comprising a network wherein there is a first network connection and a second network connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896